IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ROBY DeROSSETT, Husband,             NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-0401

CLAUDETTE DeROSSETT,
Wife,

      Appellee.

_____________________________/

Opinion filed July 20, 2016.

An appeal from the Circuit Court for Alachua County.
James M. Colaw, Judge.

John N. Bogdanoff of the Carlyle Appellate Law Firm, The Villages, for
Appellant.

Darby F. Hertz of Hertz & Kearns, Gainesville, for Appellee.




PER CURIAM.

      AFFIRMED.

BILBREY and M.K. THOMAS, JJ., and BEVERLY, THOMAS M., ASSOCIATE
JUDGE, CONCUR.